UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) April 3, 2013 ASTRO-MED, INC (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) COMMISSION FILE NUMBER0-13200 RHODE ISLAND 05-0318215 (STATEOR OTHER JURISDICTION OFINCORPORATION OR ORGANIZATION) (IRS EMPLOYER IDENTIFICATIONNUMBER) , WEST WARWICK, RI 02893 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES, INCLUDING ZIP CODE) (401-828-4000) (REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE) ITEM 5.02. COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS On April 3, 2013, the Compensation Committee of the Board of Director’s of Astro-Med, Inc. (the “Company”) approved an amendment to the Astro-Med, Inc. Management Bonus Plan for Group III (executive officers) (the “Plan”) to clarify that the limitation on all combined annual bonuses paid under the Plan not exceeding 10% of the Company’s consolidated Operating Income (determined without deduction for the combined management bonus plan pool) applies only to bonuses based upon achieving financial objectives and does not include bonuses based upon achieving business objectives.A copy of the Plan is attached as Exhibit 10.1 hereto and is incorporated herein by reference. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS (c)Exhibit Exhibit no.Exhibit 10.1Management Bonus Plan – Group III SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ASTRO-MED, INC. Date: April 9, 2013 By: /s/Joseph P. O'Connell Joseph P. O'Connell Senior Vice President, Treasurer and Chief Financial Officer
